Citation Nr: 0903258	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for right hip and right 
leg muscle disorders as secondary to the service-connected 
lower spine and right knee disorders.  

2.	Entitlement to service connection for a right ankle 
disorder as secondary to the service-connected lower spine 
and right knee disorders.  

3.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for a left knee disorder.  

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a disability evaluation in excess of 40 
percent for of degenerative disc disease, L2-3, with 
hypertrophic spur formation.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative osteoarthritis of the right knee.

7.  Entitlement to a disability evaluation in excess of 20 
percent for status post partial meniscectomy and anterior 
cruciate ligament (ACL) debridement of the right.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had verified active service from April 1988 to 
August 1990.  The record indicates that the veteran also 
served on active duty between June 1981 and April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In this matter, the record contains new and material evidence 
that warrants a reopening of the veteran's service connection 
claim for a left knee disorder.  The Board will therefore 
reopen that claim below.  As to the underlying claim, the 
Board finds additional medical inquiry necessary.  That 
claim, in addition to the increased rating claims on appeal, 
is addressed in the REMAND portion of the decision below.  
The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that the veteran does not have a right hip 
disorder, or a right leg muscle disorder.  

2.	The veteran's right ankle disorder is not related to a 
service-connected disorder, or to his service.    

3.	The RO denied the veteran's original service connection 
claim for a left knee disorder in an unappealed January 1991 
rating decision.  

4.	The RO denied the veteran's claims to reopen his service 
connection claim for a left knee disorder in unappealed 
September 1994 and August 1995 rating decisions.  

5.	In July 2004, the veteran filed a claim to reopen his 
service connection claim for a left knee disorder.  

6.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
left knee disorder.  


CONCLUSIONS OF LAW

1.	A right hip and leg muscle disorder is not related to a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2008).  

2.	A right ankle disorder was not incurred in or aggravated 
by active service, and is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

3.	A January 1991 rating decision that denied the veteran's 
claim for service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

4.	September 1994 and August 1995 rating decisions that 
denied the veteran's claims to reopen his claim for service 
connection for a left knee disorder are final.  38 U.S.C.A. § 
7105 (2002); 38 C.F.R. § 20.200 (2008).  

5.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
ankle, hip, muscular, and knee disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in October 
2004 and August 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the veteran of the 
evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Kent v. Nicholson, 20 Vet. App 1 
(2006).  VA advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA notified the 
veteran prior to the June 2005 rating decision on appeal 
here.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until August 
2008, after the initial adjudication of his claims in June 
2005.  See Dingess/Hartman and Mayfield, both supra.          

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran's claims will be denied and 
ratings and effective dates will not be assigned for the 
issues decided herein.  Therefore, the late notice regarding 
ratings and effective dates is nonprejudicial error.  

With regard to VA's duty to assist, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examination for his 
claims.  

As such, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Secondary Service 
Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).


Right Hip and Right Leg Muscles

In January 1991, the veteran was awarded service connected 
for right knee and lower spine disorders.  The veteran argues 
that these disorders caused current right hip and right leg 
muscle disorders.  For the reasons set forth below, however, 
the Board disagrees with the veteran's claims for service 
connection.    

While the report of a November 2004 VA compensation and 
pension examination notes that the veteran had mild 
tochanteric tenderness, the examiner stated that the 
veteran's right hip pain is referred pain from his knee.  The 
examiner further observed that the veteran has no "muscle 
issues in his right leg" to support his claims of pain.  X-
rays at that time revealed that the veteran's hips were 
normal.  The examiner opined that the veteran's right hip 
symptoms were referred pain from his service-connected right 
knee condition.  

Meanwhile another VA examiner, in a May 2005 examination 
report, attributed the veteran's right hip and leg pain to 
his back disorder.  However, the examiner noted that he could 
find no abnormalities in the right hip.  As with the prior 
examination, X-rays taken in connection with the examination 
indicate a normal right hip.  While the veteran had 
tenderness and weakness in the right leg, an electromyography 
report showed normal right lower extremity muscles.  The 
examiner observed that the veteran's symptoms suggested 
meralgia paresthetica; however, he was unable to confirm the 
diagnosis due to the veteran's obesity.  

Based on the foregoing, the Board finds that the veteran does 
not have a current disorder in his right hip or his right leg 
muscles.  The Board notes the many private and VA medical 
records which reflect the veteran's complaints of pain and 
discomfort.  But the Board finds such claims of discomfort to 
be insufficient evidence of a chronic disorder.  See 
38 C.F.R. § 3.303.  Generally, service connection is not 
warranted for symptoms alone without an identified basis for 
those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356 (Fed. Cir. 2001).  Simply put, in this matter, there is 
no objective evidence of an underlying chronic right hip 
disorder or of an underlying right leg muscle disorder that 
my be causing the veteran's claimed symptoms.  The Board 
finds service connection unwarranted for this particular 
claim therefore.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim.").  

In reaching this conclusion, the Board notes that it has 
closely reviewed and considered the veteran's statements in 
this matter, and the statements submitted into the record in 
January 2005 by the veteran's spouse and co-worker.  While 
these statements of the veteran and co-worker may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

With respect to the statement from the veteran's wife, the 
Board observes that the she has identified herself as a 
registered nurse.   In her November 2004 statement she opined 
that the veteran's service connected right knee and low back 
disabilities has "wrecked havoc on other structures" and as 
a result his hip and right ankle were not stable.  As a 
result, pain and swelling was a part of his life.  Since the 
veteran's wife is a registered nurse, the initial issue to be 
determined is whether she is competent to provide an opinion 
in this regard.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (holding that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court held that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  However, it is unclear whether 
the veteran's wife is competent to attribute his symptoms to 
his service-connected low back disability or right knee 
disorders, as there is no evidence that she has specialized 
knowledge in orthopedics.  In any event, even assuming for 
the sake of argument that she is competent to offer such an 
opinion, the Board still places greater probative value on 
the medical opinions outlined above in the November 2004 and 
May 2005 VA examination reports.  See Owens, 7 Vet. App. at 
433.  These opinions against the claim involved extensive 
clinical evaluation and workup, including reveal of 
appropriate X-ray and EMG findings.  

In light of the foregoing, the Board concludes that 
preponderance of the evidence indicates that the veteran has 
no current right hip disorder or disorder of his right leg 
muscles.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).  


Right Ankle

The veteran argues that his service connected for right knee 
and lower spine disorders caused his current right ankle 
disorder (VA compensation examination reports of record dated 
in November 2004 and May 2005 note diagnoses of degenerative 
disc disease of the lumbar spine, degenerative, post-surgical 
changes in the right knee, and a chronic right ankle sprain 
with old lateral malleolus fracture and tibio-talar joint 
widening).  

The November 2004 VA examiner stated that the veteran's right 
ankle disorder is likely unrelated to his service-connected 
lower spine or right knee disorders, while the May 2005 VA 
examiner found the veteran's right ankle disorder was not at 
least as likely not related to his service-connected right 
knee disorder (this examiner did not opine on whether the 
lower spine related to the right ankle disorder).  

The Board has closely reviewed and considered the veteran's 
statements in this matter, and the statements submitted into 
the record in January 2005 by the veteran's spouse and co-
worker.  As noted above, the statements of the veteran and 
co-worker may be viewed as evidence.  However, as laypersons 
without medical expertise or training, the veteran and his 
coworker are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

With respect to the statement from the veteran's wife she 
opined in her November 2004 statement that that the veteran's 
service connected right knee and low back disabilities has 
"wrecked havoc on other structures" and as a result his 
right ankle was not stable.  As noted above, it is unclear 
whether the veteran's wife is competent to attribute his 
symptoms to his service-connected low back disability or 
right knee disorders, as there is no evidence that she has 
specialized knowledge in orthopedics.  Even assuming for the 
sake of argument that she is competent to offer such an 
opinion, the Board still places greater probative value on 
the medical opinions outlined above in the November 2004 and 
May 2005 VA examination reports that were based on extensive 
clinical evaluation and workup, including reveal of 
appropriate X-ray and EMG findings.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence indicates that the veteran's 
current ankle disorder was not caused or aggravated by his 
service connected back or right knee disabilities.  

The Board notes that, although the veteran has not expressly 
claimed direct service connection for his right ankle 
disorder, the veteran's representative indicated in the 
September 2008 Board hearing that the veteran did injure his 
right ankle during service.  As such, the Board reviewed the 
record to determine whether the evidence would support a 
finding of direct service connection for the right ankle 
disorder.  The Board finds however that the record does not 
support such a finding.   

Though May 1983 service medical records note a left ankle 
injury, the service medical records do not indicate that the 
veteran injured his right ankle during service.  March 1988 
reports of medical examination and history are negative for a 
right ankle disorder.  An August 1989 Medical Board report 
addressing the veteran's right knee disorder does not note a 
right ankle disorder.  A May 1990 physical evaluation board 
report, which found the veteran unfit for duty due to his 
knee disorder, does not note a right ankle disorder.  An 
October 1990 VA compensation examination report of record, 
dated within weeks of the veteran's discharge from active 
service, notes complaints of left ankle pain, but makes no 
reference to the veteran's right ankle.  The veteran did not 
file a claim for service connection for a right ankle 
disorder until July 2004, approximately 14 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  The earliest 
medical evidence of record indicating a chronic right ankle 
disorder is found in the November 2004 VA compensation 
examination report of record, which is dated approximately 14 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And finally, the record does not 
contain a medical opinion indicating that the veteran has 
incurred a right ankle disorder as a result of an in-service 
disorder.  In sum, the evidence of record would not support a 
direct service connection claim for a right ankle disorder.  
See 38 C.F.R. § 3.303; Pond, supra.    

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  The Claim to Reopen the Claim for Service Connection

The veteran contends that he currently has a left knee 
disorder which relates to his service-connected disorders, 
and to service.  VA originally denied the service connection 
claim for a left knee disorder in a January 1991 rating 
decision.  VA later, in September 1994 and August 1995 rating 
decisions, denied claims to reopen the service connection 
claim for a left knee disorder.  The veteran did not appeal 
any of these decisions to the Board.  As such, these 
decisions became final.  See 38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2008).   

In July 2004, the veteran filed a claim to reopen his service 
connection claim for a left knee disorder.  In the June 2005 
rating decision on appeal, the RO denied the veteran's claim.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final August 1995 rating decision that denied the veteran's 
claim to reopen his service connection claim.  In deciding 
this issue, the Board must review the evidence of record in 
light of established law regarding service connection.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.310.  
    
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's claim to reopen in an 
August 1995 final rating decision.  To determine whether new 
and material evidence has been submitted since that decision, 
the Board must compare the evidence of record at the time of 
that rating decision with the evidence of record received 
since that decision.  

Evidence of Record Considered in the Final August 1995 Rating 
Decision

The relevant evidence of record in August 1995 consisted of 
statements from the veteran indicating left knee pain; 
service medical records indicating bilateral retropatellar 
pain syndrome; October 1990 VA x-rays indicating an 
essentially normal left knee; an October 1990 VA compensation 
examination report which noted right knee and lower spine 
disorders, but did not note a left knee disorder; a private 
treatment record dated in August 1991 which reflects 
complaints of pain in the left knee; and an October 1994 VA 
compensation examination report which notes complaints of 
pain and "very minimal parapatellofemoral crepitus" but 
which finds an otherwise normal left knee and finds the 
complaints of pain independent from the service-connected 
right knee disorder.  

In sum, the evidence in August 1995 indicated that the 
veteran may have had a left knee disorder, but that such a 
disorder was unrelated to his service-connected right knee 
disorder.  See 38 C.F.R. § 3.310.  As such, the RO denied the 
veteran's claim.  Again, that August 1995 decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Evidence Received Since the August 1995 Final Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a left knee disorder is relevant 
evidence that has been added to the record since the final 
August 1995 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; statements from the veteran's 
wife and co-worker attesting to the veteran's left knee 
disability; the November 2004 VA compensation examination 
report which does not refer to the veteran's left knee; a May 
2005 VA x-ray report noting degenerative changes in the left 
knee; the May 2005 VA compensation examination report which 
notes a diagnosis of left knee degenerative osteoarthritis 
with patellofemoral pain syndrome; VA and private medical 
treatment records reflecting complaints of left knee pain and 
reflecting diagnoses of left knee degenerative changes; 
private medical records detailing May 2008 left knee surgery 
for left knee medial meniscus tear and osteoarthritis; a July 
2008 statement from the veteran's private physician which 
relates the veteran's left knee disorder to his service-
connected right knee disorder; and the transcript of the 
veteran's September 2008 Travel Board hearing.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the August 1995 
final rating decision.  Moreover, the Board finds certain of 
this new evidence to be material evidence - the July 2008 
private opinion relating the veteran's left knee disorder to 
his right knee disorder is material because it comprises the 
type of medical nexus evidence required to justify a service-
connection finding under 38 C.F.R. § 3.310.  In short, this 
opinion addresses the central unestablished fact necessary to 
substantiate the veteran's claim here.  The evidence is 
therefore not only new, but is material as well.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the record supports the veteran's claim to 
reopen the service connection claim for a left knee disorder.    

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  In this 
matter, the Board finds that additional inquiry is necessary 
to determine the merits of the veteran's service connection 
claim.    


ORDER

1.	Service connection for right hip and right leg muscle 
disorders is denied.  

2.	Service connection for a right ankle disorder is denied.  

3.	New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened.  


REMAND

As indicated above, the Board finds further medical inquiry 
necessary into whether the veteran's left knee disorder 
relates to this service-connected right knee and/or lower 
spine disorders.  Based on service medical records indicating 
a left knee disorder, the Board also finds inquiry warranted 
into the issue of direct service connection for a left knee 
disorder.  

During his September 2008 Board hearing, the veteran and his 
representative indicated that the veteran's service-connected 
right knee and lower spine disorders have worsened since his 
May 2005 VA compensation examination.  The Board finds 
further medical inquiry warranted for these disorders as 
well.    

The Board notes moreover that the record indicates that the 
veteran has not been notified in a VCAA letter of the 
specific disability criteria pertaining to his service-
connected lower spine and right knee disorders.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a VCAA notification letter in 
accordance with Vazquez-Flores, supra.  

2.  The veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the nature, severity and 
etiology of the veteran's left knee 
disorder, and the nature and severity 
of the service-connected right knee 
disorder and lower spine disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  

All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies, including X-rays and range of 
motion testing, should be accomplished.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible the examiner 
should assess the degree of severity of 
any pain.

The examiner should be asked to identify 
any currently manifested left knee 
disability.  For each disability 
identified, the examiner should provide 
an opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
the veteran's left knee disorder relates 
directly to his active service, or 
secondarily to his service-connected 
right knee or lower spine disorders.    

The examiner should also provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or recurrent 
subluxation of the veteran's service 
connected right knee.  The examiner 
should also determine if the knees lock, 
and if so, the frequency of the locking.

Tests of joint motion of the lower spine 
and right knee against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's lower spine and right knee 
disabilities on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


